Citation Nr: 1213870	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-21 761	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to July 1946, August 1950 to August 1971.  He died in January 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appellant's case was subsequently transferred to the Louisville, Kentucky RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2009.  The Veteran's death certificate lists the immediate cause of death as pneumonia due to nausea and vomiting and the underlying causes of death as hypernatremia and acute renal failure.

2.  At the time of his death in January 2009, the Veteran was in receipt of service-connected disability benefits for bilateral hearing loss, tinnitus, and otitis media of the left ear. 

3.  The Veteran's Alzheimer's disease, acute renal failure, and pneumonia were not incurred during service or until many years after discharge, are not otherwise etiologically related to active duty service or a service-connected disability, and may not be presumed to have been incurred in service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the appellant of the disabilities for which the Veteran had been awarded service-connection during his life.  In addition, the letter informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  A VA medical opinion was obtained in September 2011.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in January 2009.  The death certificate, which was signed by a physician, lists the immediate cause of death as pneumonia due to nausea and vomiting and the underlying causes of death as hypernatremia and acute renal failure.  The appellant contends that the Veteran's exposure to Agent Orange, presumably while serving in the Republic of Vietnam, and water contaminants at Camp LeJeune, North Carolina, caused and/or contributed to the Veteran's Alzheimer's. 

In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

At the time of the Veteran's death, he was service-connected for bilateral hearing loss, tinnitus, and otitis media of the left ear.  The appellant contends that the Veteran was exposed to Agent Orange and water contaminants while in service, that these toxins caused and/or contributed to the Veteran's development of Alzheimer's disease, and that the Veteran's Alzheimer's disease caused his death.  

Service personnel records reveal that the Veteran served in the Republic of Vietnam in August 1968.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological or kidney disorder.  Post service treatment records reveal that the Veteran was noted to have acute renal insufficiency in August 2004.  Subsequently, in August 2005, it was noted that the Veteran had acute renal insufficiency in September 2004 and that it was resolved.  

In January 2009 the Veteran was noted to have diagnoses of Alzheimer's dementia, coronary artery disease, cardiomegaly, and heart failure.  The differential diagnosis was aspirational pneumonia, worsening heart failure, overall deterioration of medical condition, and urinary tract infection causing exacerbation of coronary artery disease.

A subsequent treatment note, dated in January 2009, indicated that the Veteran died.  The cause of death was reported in the treatment notes as advancing Alzheimer's disease since 1997; pneumonia, possibly due to aspiration; hypernatremia due to anorexia and dehydration; and prerenal azotemia due to anorexia and dehydration.  It was noted that the pertinent clinical diagnoses noted but not treated were coronary atherosclerosis, cardiomegaly, and peripheral vascular disease.  The Veteran's death certificate lists the immediate cause of death as pneumonia due to nausea and vomiting, and lists the underlying causes of death as hypernatremia and acute renal failure.

The Board notes that in a request for a medical opinion, the RO included information regarding water contamination at Camp LeJeune, North Carolina.  Subsequently, a VA medical opinion was obtained in September 2011.  The examiner noted that the Veteran's widow attributed the Veteran's death to coronary arteriosclerosis and that there was evidence in the claims folder that the Veteran served in Vietnam.  In addition, the examiner noted that the Veteran was stationed at Camp LeJeune during a portion of his active service.  The Veteran's widow contends that his kidney failure was due to exposure to contaminated water while stationed at Camp LeJeune.  The examiner stated that after extensive review of the medical records it was found that the Veteran deceased in the hospital after a long battle with dementia type Alzheimer's and that the Veteran was unable to eat, became dehydrated, developed prerenal azotomia, as well as aspirational pneumonia, and died.  The examiner stated that the cause of the Veteran's death was advancing Alzheimer's disease since 1997; pneumonia, possibly due to aspiration; hypernatremia due to anorexia and dehydration; and prerenal azotemia due to anorexia and dehydration.  The examiner stated that as per VA records, prior to January 2009 there was no documentation of renal insufficiency and the Veteran had normal creatinine and GFR (kidney function).  There was a sudden increase (acute) of creatinine and decrease of GFR in January 2009.  The VA records, in the treatment note at death, indicate that the Veteran did have documentation of coronary artery disease; however, the examiner stated that this was not related to the cause of death.  The death certificate was noted to list the cause of death as pneumonia due to nausea and vomit, secondary to hypernatremia, secondary to acute renal failure.  The examiner further stated that there continued to be inadequate/insufficient evidence to determine whether an association existed between solvent exposure and Alzheimer's disease.

The examiner rendered the opinion that the Veteran's death was not caused by coronary arteriosclerosis.  The rationale provided was that the death certificate showed the death to be due to pneumonia, secondary to vomits/hypernatremia, secondary to Alzheimer's disease.  In addition, the examiner rendered the opinion that the Veteran's acute renal failure that caused his death was secondary to dehydration and was less likely as not related to the Veteran's exposure to contaminated water at Camp LeJeune.  The Veteran was ill for many years and already in hospice with problems eating and drinking.  He developed dehydration and that produced the acute renal failure.  The examiner noted that the Veteran's kidneys were working well until two weeks prior to his death and that there was no evidence that toxins had to do with the etiology of his acute renal failure.

The Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  The Board acknowledges that the Veteran was stationed at Camp LeJeune and that the Veteran's widow has contended that the Veteran's Alzheimer's and subsequent death is related to his exposure to toxins while at Camp LeJeune.  In addition, the Board acknowledges that the Veteran had service in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicides.  Service treatment records do not reveal that the Veteran complained of, was diagnosed with, or treated for any neurological condition or kidney condition in service.  The Veteran died in January 2009 after a long battle with dementia type Alzheimer's since 1997.  The hospital treatment notes indicate that the cause of death was advancing Alzheimer's disease since 1997; pneumonia, possibly due to aspiration; hypernatremia due to anorexia and dehydration; and prerenal azotemia due to anorexia and dehydration.  It was noted that the pertinent clinical diagnoses noted but not treated were coronary atherosclerosis, cardiomegaly, and peripheral vascular disease.  The death certificate lists the immediate cause of death as pneumonia due to nausea and vomiting, and lists the underlying causes of death as hypernatremia and acute renal failure.  A VA examiner rendered the opinion that the Veteran's death was not due to coronary artery disease and that the Veteran deceased due to acute renal failure that developed in the two weeks prior to the Veteran's death and was not related to exposure to toxins.  The examiner noted that there was insufficient evidence to associate the development of Alzheimer's with solvent exposure.  In addition, there is no indication that the Veteran's pneumonia may be associated with the Veteran's active service.

The Board notes that Alzheimer's disease, kidney failure, and pneumonia are not among the disorders for which service connection on a presumptive basis, based upon exposure to herbicides, is warranted.  In addition, as the Veteran developed kidney failure within two weeks of his death and was discharged from active service in 1971, the Board finds that the Veteran did not develop a cardiovascular-renal disease within one year of separation from service.  

As the preponderance of the evidence is against finding that the Veteran's Alzheimer's disease, acute renal failure, or pneumonia are related to the Veteran's active service, are presumptively related to the Veteran's active service, are related to any exposure to toxic chemicals in service, or are related to herbicide exposure in service, entitlement to service connection for the cause of the Veteran's death is denied.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth, and it has been unable to identify a basis upon which service connection for the cause of the Veteran's death may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


